Citation Nr: 1745861	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  15-42 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Service connection for a respiratory disorder, to include chronic bronchitis, upper respiratory infections, and reactive airway disease, originally claimed as bronchitis due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel





INTRODUCTION

The Veteran had periods of active service from September 1987 to April 1988, September 1989 to March 1990, and December 1990 to May 1991 with service in Saudi Arabia from January to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for bronchitis as entitlement to service connection for a respiratory disorder, to include bronchitis, upper respiratory infections, and reactive airway disease.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that it is necessary to remand this matter for an addendum opinion that addresses additional evidence submitted by the Veteran since the VA examination and that addresses the Veteran's report of ear, nose, and throat problems on his April 1991 report of medical history that was prepared proximate to the end of the Veteran's last period of active service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (providing that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran has provided treatment notes from  a VA pulmonologist dated October and December 2015.  In those records, the pulmonologist noted the Veteran' history of burn pit exposure in Southwest Asia and subsequent upper respiratory infections that would develop into bronchospasms, and she attributed these prior events to reactive airway disease triggered by a virus or allergic reaction.  In October 2015 correspondence, the Veteran indicated that the VA pulmonologist's opinion was that this exposure to a virus or allergen occurred during his tour in Southwest Asia.  However, the pulmonologist's treatment note does not provide a clear statement as to etiology.  Consequently, the Board finds that an addendum opinion addressing this new evidence is necessary to guide the Board in making a decision as to service connection.

Similarly, the Board observes that the Veteran's service treatment records do not contain a history of respiratory complaints.  However, his April 1991 report of medical history indicates ear, nose, and throat trouble.  In light of the fact that the Veteran has been subsequently diagnosed with reactive airway disease, the Board finds that it is necessary to obtain an opinion that discusses the relevance, if any, of this in-service report of  ear, nose, and throat symptoms to his current diagnosis.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any updated/outstanding VA treatment records not already associated with the claims file that are relevant to the Veteran's claim.

2.  After the above records development has been completed, return the Veteran's claims file to the examiner who conducted the Veteran's VA examination in 2015 in order to obtain an addendum opinion regarding the Veteran's claimed respiratory condition.  If the 2015 examiner is no longer available, arrange for an opinion from an appropriate substitute examiner.  For each opinion provided, the examiner should also provide a complete rationale.  If, in the judgment of the examiner, the requested opinion cannot be provided without examining the Veteran, the Veteran should be scheduled for an appropriate examination.

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's respiratory disorder, to include chronic bronchitis, upper respiratory infections, and reactive airway disease, either had its onset in service or was caused by some event or condition of the Veteran's service.  In explaining the rationale for this opinion, the examiner should address the October 2015 and December 2015 pulmonology treatment notes and pulmonary function tests and the April 1991 report of medical history in which the Veteran indicated ear, nose, and throat problems, as well as any other evidence in the record that the examiner finds relevant.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3. Once the development described above has been completed, undertake any further development that may be indicated.  Then, readjudicate the claims on appeal.  If the claim remains denied, or less than the full benefit sought is granted, provide the Veteran and his representative with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




